Citation Nr: 1438796	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for Post-Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly R. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  His awards and decorations include the Purple Heart Medal.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Regional Office (RO) in Denver, Colorado.

The Board has reviewed all documents in the Veteran's Virtual VA file.

The appeal is REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is warranted in order to provide the Veteran notice of his new and material evidence claim and to obtain additional private treatment records using the correct mailing address.

Accordingly, the case is REMANDED for the following action:

1. Provide notice to the Veteran as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran must be informed of the definition of "new" and "material," the basis for the previous denial, and of what the evidence must show in order to reopen his claim for PTSD.

2. Request that the Veteran provides the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.

3. A specific request should be made for the medical records from the following facilities AT THE CORRECT MAILING (AND NOT PHYSICAL) ADDRESS:  

(1). Denver Reception and Diagnostic Center:  P.O. Box 392004, Denver, Colorado 80239

(2). Sterling Correctional Facility:  P.O. Box 6000, Sterling, Colorado 80751

(3). Colorado Territorial Correctional Facility:  P.O. Box 1010, Canon City, Colorado 81215

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4. Conduct any other appropriate development deemed necessary.  THIS IS A REQUIREMENT UNDER THE LAW. Bolton v. Brown, 8 Vet.App. 185 (1995) ((VA is required to tailor its assistance to the peculiar circumstances of confinement. While VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, however, VA's duty to assist an incarcerated Veteran includes: 

(1) attempting to arrange transportation of the claimant to a VA facility for examination; 

(2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets, or;
(3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. 

Failing all these measures, the RO/AMC should consider whether a file review by a competent medical examiner should be undertaken. 

Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



